Citation Nr: 1228009	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  06-37 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee for the period prior to December 16, 2009. 

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee for the period from February 1, 2010 to November 14, 2010.

3.  Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease of the right knee for the period from November 15, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to December 1974.  He was incarcerated at the time he filed his claims, and he remains incarcerated.

In an October 2005 rating decision, the RO granted service connection for degenerative joint disease of the right knee, and assigned a noncompensable evaluation therefor, effective January 25, 2005.  The RO also denied service connection for coronary artery disease (CAD).  In a November 2006 rating decision, the RO increased the right knee evaluation to 10 percent, effective January 25, 2005.  In August 2010, the Board granted a period of temporary total evaluation, from December 17, 2009 to January 31, 2010, under 38 C.F.R. § 4.30 for convalescence purposes associated with right knee surgery; the Veteran did not disagree as to the period he was assigned the temporary total evaluation.  In a December 2011 rating decision, the RO increased the right knee evaluation to 20 percent, effective November 15, 2010.  The Veteran has not indicated that he is satisfied with the ratings.  Thus, the only issue before the Board at this time is the increased rating for the Veteran's service-connected right knee disability.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The issue has been recharacterized to more accurately reflect the procedural history. 

The Veteran initially had requested a Decision Review Officer hearing, but subsequently withdrew that request in writing in February 2009.  The Veteran also withdrew the CAD claim in February 2009. 

A claim for entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, TDIU consideration is not warranted, as the evidence does not show, and the Veteran has not asserted, that he is unemployable as a result of the service-connected knee disability on appeal. 

There is no indication in the record that the RO has developed and adjudicated the Veteran's informal claim of service connection for back disability secondary to the service-connected right knee disability.  See July 2008 VA Form 21-4142 and July Statement.  Therefore, this claim is again referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was certified to the Board in September 2010.

In a statement received in January 2012, the Veteran contends that he received medical treatment for his service-connected right knee on several occasions between November 2010 and November 2011.  The Veteran maintains that these treatment records can be obtained from the University of Texas Medical Branch (UTMB).  The most recent treatment records from the UTMB that have been reviewed and associated with the claims file are dated from December 2009 to January 2010.  These records, as well as any ongoing treatment records from the Texas Department of Criminal Justice (TDCJ), should be obtained.  See 38 C.F.R. § 3.159(c).

In addition, the Veteran, in the January 2012 statement, indicated that he now is required to use an assistive device as of November 2011, which post-dates his last VA examination in November 2010.  The Board finds that this evidence suggests his right knee disability has worsened in severity since that last VA examination.  Thus, a new VA examination should be provided to assess the current severity of this service-connected disability.  See id.

Accordingly, the case is REMANDED for the following actions:

1.  Once a signed release is received from the Veteran, obtain outstanding treatment records from the UTMB from January 2010 to the present, and from the TDCJ from August 2009 to the present.  If any of the requested records are unavailable, then a negative reply from the pertinent facility should be obtained and associated with the claims file, and the Veteran should be so notified. 

2.  Schedule a VA orthopedic examination to determine the severity of the Veteran's right knee disability.  The claims file, to include a copy of this remand, must be reviewed in conjunction with the examination.  The examiner should conduct range of motion studies of the right knee including after repetitive movement accounting for any limitations due to pain, weakness, fatigability, or incoordination. 

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.) 

If an examination pursuant to this paragraph can not be scheduled as a result of the Veteran's incarceration, the RO should ensure that all efforts to provide him with the examination have been documented.

3.  Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

